

EXHIBIT 10.48


REGIONS FINANCIAL CORPORATION SUPPLEMENTAL 401(k) PLAN
(RESTATED AS OF JANUARY 1, 2014)




RECITALS


WHEREAS, the AmSouth Bancorporation Supplemental Thrift Plan (“AmSouth Plan”)
was established for eligible employees, effective as of January 1, 1995;


WHEREAS, as a result of the merger of AmSouth Bancorporation into Regions
Financial Corporation, effective November 4, 2006 (the “Merger”), Regions
Financial Corporation (the “Company”) became the sponsor of the AmSouth Plan;


WHEREAS, at the time of the Merger, the Company maintained the Regions Financial
Corporation Supplemental 401(k) Plan (“Legacy Regions Plan”);


WHEREAS, the Company merged the Legacy Regions Plan into the AmSouth Plan,
effective April 1, 2008, and changed the name of the AmSouth Plan to the Regions
Financial Corporation Supplemental 401(k) Plan (the “Plan”);


WHEREAS, the Plan was subsequently amended by Amendment Number One through
Amendment Number Seven; and


WHEREAS, the Company desires to restate the Plan in its entirely to incorporate
Amendment Number One through Amendment Number Seven into the plan document to
improve the readability of the Plan.


NOW, THEREFORE, the Plan is hereby restated in its entirety, effective as of
January 1, 2014 (with provisions effective as specifically provided herein).


ARTICLE I
THE PLAN
 
1.1     Purpose of the Plan. This Plan is intended to restore benefits that are
cut back as a result of certain legal limits that apply to the Regions Financial
Corporation 401(k) Plan. The group of eligible employees under this Plan shall
be limited to a “select group of management or highly compensated employees”
within the meaning of ERISA Section 201(2). Benefits provided under this Plan
shall be paid solely from the general assets of the Company and participating
Affiliates. This Plan, therefore, is exempt from the participation, vesting,
funding and fiduciary requirements of Title I of ERISA. The Company may
establish a rabbi trust (the “Trust”) which may be used to pay benefits arising
under the Plan and all costs, charges and expenses relating thereto; except
that, to the extent that the funds held in the Trust are insufficient to pay
such benefits, costs, charges and expenses, the Company shall pay such benefits,
costs, charges and expenses.

Exhibit 10.48 - Page 1

--------------------------------------------------------------------------------



 
1.2     Applicability of the Plan. This Plan applies only to eligible Employees
who were in the active employment of the Company or a participating Affiliate on
or after January 1, 1995. The Legacy Regions Plan applied only to employees who
were identified as eligible under the terms of that plan on and after January 1,
2001. The provisions of this restated Plan are effective January 1, 2014, unless
a particular provision has a different effective date specified. Notwithstanding
the foregoing, the provisions of this Plan regarding compliance with Code
Section 409A and the regulations thereunder are effective January 1, 2005 (or
such other date as required for compliance with Section 409A).


ARTICLE II
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. When the defined meaning is intended,
the term is capitalized. The definition of any term in the singular shall also
include the plural.
 
2.1 Account. Account means the bookkeeping account for each Participant that
represents the Participant’s total interest under the Plan. A Participant’s
Account may consist of one or more of the following subaccounts:
 
(a)    Salary Reduction Contributions Account means the portion of the
Participant’s Account attributable to salary reduction contributions made on the
Participant’s behalf, including any gains and losses credited on such
contributions.
 
(b)    Matching Contributions Account means the portion of the Participant’s
Account attributable to matching contributions made by the Employer on the
Participant’s behalf including any gains and losses credited on such
contributions.
 
(c)    Employer Contributions Account means the portion of the Participant’s
Account attributable to employer contributions made by the Employer on the
Participant’s behalf, including any gains and losses credited on such
contributions.
 
(d)    Legacy Regions Plan Account means the portion of the Participant’s
Account that is attributable to the Participant’s account balance in the Legacy
Regions Plan.
 
(e)    AmSouth Supplemental Thrift Plan Account means the portion of the
Participant’s Account attributable to the Participant’s balance in the AmSouth
Supplemental Thrift Plan as of March 31, 2008, including any gains and losses
credited on such amount.


(f)    Supplemental Executive Retirement Plan Account means the portion of the
Participant’s Account attributable to the Participant’s benefit transferred from
the Regions Financial Corporation Post 2006 Supplemental Executive Retirement
Plan as of January 1, 2014, including any gains or losses credited on such
amount in accordance with Section 5.2.



Exhibit 10.48 - Page 2

--------------------------------------------------------------------------------



A Participant’s Legacy Regions Plan Account shall include any amounts credited
to a DC Restoration Plan Account under the Legacy Regions Plan as provided for
herein.
 
2.2 Affiliate. Affiliate means:
 
(a)    Regions Financial Corporation (prior to November 4, 2006 with regard to
the AmSouth Plan, AmSouth Bancorporation), and
 
(b)    any other entity which, along with the Company, is a member of a
controlled group of employers under Code Section 414(b), (c), (m), or (o);
provided, however, that Morgan Keegan & Company, Inc. shall not be considered to
be an Affiliate for purposes of coverage under or participation in the Plan or
the Legacy Regions Plan and shall only be considered to be an Affiliate to the
extent specifically required by law (e.g., for compliance with the Code Section
409A requirement of separation from service with Affiliates for distributions).
 
2.3     Beneficiary. Prior to April 1, 2008, a Participant’s Beneficiary under
this Plan shall be the same person or entity designated as the Participant’s
beneficiary under the Regions 401(k) Plan (AmSouth Bancorporation Thrift Plan).
Effective April 1, 2008, a Participant shall designate a Beneficiary to receive
any benefits due under the terms of this Plan as a result of the death of the
Participant on a form and pursuant to the procedures established by the Plan
Administrator (including any electronic procedures for such designation). Legacy
Regions Plan participants shall redesignate a Beneficiary under this Plan. If a
Legacy Regions Plan participant does not redesignate a Beneficiary, his or her
prior designation under the Legacy Regions Plan shall continue in effect. In the
event that either (i) a Participant dies without designating a Beneficiary under
this Plan, (ii) no designated Beneficiary survives the Participant, or (iii) the
designated Beneficiary(ies) cannot be located after reasonable efforts as
determined by the Plan Administrator, the benefits will be paid to the person or
entity designated as the Participant’s beneficiary under the Regions 401(k)
Plan.
 
2.4 Board. Board means the Company’s Board of Directors.
 
2.5    Change in Control. Effective November 4, 2006, “Change in Control” means
any of the following events:
 
(a)    the acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors (the “Voting Securities”); or
 
(b)    individuals (the “Incumbent Directors”) who, as of the date hereof,
constitute the Board of Directors of the Company (the “Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least two-thirds of the
Incumbent Directors who are then on the Board (either by specific vote or by
approval, without prior written notice to the Board objecting to the nomination,
of a proxy statement in which the

Exhibit 10.48 - Page 3

--------------------------------------------------------------------------------



individual was named as nominee) shall be an Incumbent Director, unless such
individual is initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or
 
(c)    consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Company or
involving the issuance of shares by the Company, the sale or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s assets or deposits,
or the acquisition of assets or stock of another entity by the Company (each a
“Business Combination”), unless such Business Combination is a “Non-Control
Transaction.” A “Non-Control Transaction” is a Business Combination immediately
following which the following conditions are met:


(i)    the stockholders of the Company immediately before such Business
Combination own, directly or indirectly, more than 55% of the combined voting
power of the then-outstanding voting securities entitled to vote in the election
of directors (or similar officials in the case of a non-corporation) of the
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such Business Combination owns the Company or all
of substantially all of the Company’s assets, stock or ownership units either
directly or through one or more subsidiaries) (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the company Voting
Securities immediately before such Business Combination;


(ii)     at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and


(iii)     no person other than (A) the Company or any of its subsidiaries, (B)
the Surviving Corporation or its ultimate parent corporation, or (C) any
employee benefit plan (or related trust) sponsored or maintained by the Company
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or


(iv)     Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided

Exhibit 10.48 - Page 4

--------------------------------------------------------------------------------



that if a Change in Control would occur (but for the operation of this sentence)
and after such acquisition of Voting Securities by the Company, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities, then a
Change in Control shall occur.


Prior to November 4, 2006, a “Change in Control” shall mean:
 
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) or 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) below of this section; or
 
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or related trust of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock

Exhibit 10.48 - Page 5

--------------------------------------------------------------------------------



of the corporation resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that the such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board, providing for such Business Combination;
or
 
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


2.6     Code. Code means the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time. A reference to a particular section of the
Code shall also be deemed to refer to the regulations under that Code section.
 
2.7     Company. Company means Regions Financial Corporation or any successor
thereto. Prior to November 4, 2006, with regard to the AmSouth Plan, Company
means AmSouth Bancorporation, and with regard to the Legacy Regions Plan,
Company means Regions Financial Corporation.
 
2.8     Compensation. Compensation for any Plan Year means a Participant’s
“Compensation” as defined under the Regions 401(k) Plan, without regard to any
limits on such Compensation imposed by or for the purpose of complying with Code
Section 401(a)(17). Effective January 1, 2009, Compensation does not include
amounts paid by Morgan Keegan.
 
2.9     Employee. Employee means any person who is employed by the Company or an
Affiliate.
 
(a)    Special Provisions. Effective November 4, 2006, and prior to the merger
of the Legacy Regions Plan into the Plan on April 1, 2008, notwithstanding the
foregoing, employees of Regions Financial Corporation and its affiliates
including, but not limited to, Morgan Keegan, hired prior to November 4, 2006,
and employees hired on and after November 4, 2006 on the Regions PeopleSoft
payroll system were not “Employees” eligible to participate in this Plan (i.e.,
the AmSouth Plan). Additionally, Participants transferring employment to Morgan
Keegan as a result of the merger of AmSouth Bancorporation into Regions
Financial Corporation ceased active participation in this Plan as of the date of
the transfer to Morgan Keegan.
 
(b)    Special Legacy Regions Plan Provisions. Effective November 4, 2006, and
prior to the merger of the Legacy Regions Plan into the Plan on April 1, 2008,
notwithstanding the foregoing, employees of Regions Financial Corporation who
were employees of AmSouth Bancorporation and its affiliates as of the merger on
November 4, 2006, and employees hired on and after November 4, 2006 on the
AmSouth Cyborg payroll system, were not “Employees” eligible to participate in
the Legacy Regions Plan.
 









Exhibit 10.48 - Page 6

--------------------------------------------------------------------------------



2.10     Employer. Employer means the Company and each Affiliate except for
Morgan Keegan.
 
2.11     ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended, or as it may be amended from time to time. A reference to a
particular section of ERISA shall also be deemed to refer to the regulations
under such section.
 
2.12     Legacy Regions Plan. Legacy Regions Plan means the Regions Financial
Corporation Supplemental 401(k) Plan established by Regions Financial
Corporation effective January 1, 2001, until its merger into this Plan on April
1, 2008.
 
2.13     Morgan Keegan. Morgan Keegan means Morgan Keegan & Company, Inc.,
including any successors thereto.
 
2.14     Participant. Participant means an Employee of an Employer who has met,
and continues to meet, the eligibility requirements hereof. Participant shall
also include any person who has accrued a benefit under the Plan that has
neither been forfeited nor fully paid to him.
 
2.15     Plan. Plan means this Plan, the Regions Financial Corporation
Supplemental 401(k) Plan (formerly the AmSouth Bancorporation Supplemental
Thrift Plan), as amended from time to time.
 
2.16     Plan Administrator. Plan Administrator means the Benefits Management
Committee and any successor to such Committee. The Benefits Management Committee
may delegate any administrative functions to an individual or committee, and any
reference to “Plan Administrator” shall refer to such individual or committee as
appropriate.
 
2.17 Plan Year. Plan Year means the calendar year.
 
2.18     Regions 401(k) Plan. Regions 401(k) Plan means the Regions Financial
Corporation 401(k) Plan (formerly the AmSouth Bancorporation Thrift Plan), which
is a defined contribution profit sharing plan with a cash or deferred
arrangement qualified under Code Sections 401(a), (k) and (m), as amended from
time to time.
 
2.19     Section 409A. Section 409A means Section 409A of the Internal Revenue
Code and shall include any amendments thereto or successor provisions as well as
any applicable current and future regulations, rulings, IRS notices and other
binding legal authority interpreting or modifying the legal requirements under
Section 409A.
 
2.20     Specified Employee. Specified Employee means a specified employee as
defined in Section 409A and shall be determined in accordance with the Company’s
general policy for determining specified employees, as such policy may be
amended from time to time.
 
2.21     Termination of Service. Termination of Service means separation from
service as defined in Section 409A.
 

Exhibit 10.48 - Page 7

--------------------------------------------------------------------------------



2.22     Valuation Date. Valuation Date means the last day of each calendar
quarter and any other date that the Plan Administrator selects in its sole
discretion for the revaluation and adjustment of Accounts.
 
ARTICLE III
PARTICIPATION
 
3.1 Eligibility.
 
(a)    AmSouth Plan Provisions Prior to January 1, 2008. This subsection shall
apply only before January 1, 2008. Any Employee hired on or after January 1,
2007 was eligible to participate hereunder as of the first day of the month
coinciding with or next following the later of the Employee’s date of hire and
the date the Employee’s Base Salary equaled or exceeded $175,000. Any Employee
hired prior to January 1, 2007 who was not a Participant on January 1, 2007 was
eligible to participate hereunder as of the later of January 1, 2007 or the date
the Employee’s Base Salary equaled or exceeded $175,000. Any other Employee
became a Participant on the first day of the month immediately following the
date he or she was designated in writing as a Participant in this Plan by the
Chief Executive Officer of the Company or his designee.
 
(b)    Legacy Regions Plan Provisions Prior to January 1, 2008. Prior to January
1, 2008, an Employee hired by Regions Financial Corporation or its subsidiaries
or affiliates was eligible if the Employee was offered by the Company the
opportunity to participate in the Legacy Regions Plan.
 
(c)    With regard to the Plan and the Legacy Regions Plan, effective January 1,
2008 any Employee (other than an employee of Morgan Keegan) shall be eligible to
participate as of the January 1 coinciding with or next following the date that
the Employee has a base salary that equals or exceeds 200% of the amount set
forth in Section 414(q)(1)(B)(i) of the Code, as indexed. Any other Employee
shall be a Participant on the January 1 immediately following the date he or she
is designated in writing as a Participant in this Plan by the Chief Executive
Officer of the Company or his designee.


(d)    (i)    Effective November 4, 2006, and prior to the merger of the Legacy
Regions Plan into the Plan on April 1, 2008, notwithstanding the foregoing,
Employees of Regions Financial Corporation and its Affiliates including, but not
limited to, Morgan Keegan, hired prior to November 4, 2006 and Employees hired
on and after November 4, 2006 on the Regions PeopleSoft payroll system were not
eligible to participate in this Plan. Additionally, Participants transferring
employment to Morgan Keegan as a result of the merger of AmSouth Bancorporation
into Regions Financial Corporation ceased active participation in this Plan as
of the date of the transfer to Morgan Keegan.


(ii)    Effective November 4, 2006, and prior to the merger of the Legacy
Regions Plan into the Plan on April 1, 2008, notwithstanding the foregoing,
Employees of Regions Financial Corporation who were employees of AmSouth
Bancorporation and its affiliates as of the merger on November 4, 2006, and
Employees hired on and after November 4, 2006

Exhibit 10.48 - Page 8

--------------------------------------------------------------------------------



on the AmSouth Cyborg payroll system, were not eligible to participate in the
Legacy Regions Plan.
 
(e)    Additional Participants as of January 1, 2013. Effective January 1, 2013,
an Employee who is not otherwise eligible under subsections (a) through (d)
above shall be eligible to participate for the following purposes provided the
Employee satisfies the following conditions. An Employee is eligible under this
subsection as of the first day of a Plan Year if the Employee has Compensation
for the prior Plan Year in excess of the dollar limitation in Code Section
401(a)(17), and the employer contribution credited under Section 4.3(b)(iii)
hereof (based on Compensation in the prior Plan Year) is not less than $100. An
Employee who is eligible under this subsection shall immediately participate
with respect to the employer contribution credited under Section 4.3(b)(iii)
hereof, and with respect to the right to execute a supplemental bonus reduction
agreement under Section 4.1(a). An Employee who is eligible under this
subsection for any Plan Year shall continue to be eligible to participate in
subsequent Plan Years, and with respect to each such subsequent Plan Year, shall
be eligible


(i)     to execute a supplemental salary reduction agreement under Section
4.1(a) before the first day of such subsequent Plan Year,


(ii)     to be credited with matching contributions under Section 4.2, and


(iii)     to be credited with employer contributions under Section 4.3(b)(i) and
(ii).


3.2 Election of Form of Distribution.
 
(a)    Upon a Participant’s initial participation in this Plan, a Participant
shall make a one-time election of the form of distribution of benefits from the
Plan on a form provided by the Plan Administrator. The election shall be
irrevocable (except as otherwise specifically provided for herein). The election
may include a different form of benefit to be paid in the event of Termination
of Service within two years after a Change in Control. The Participant must
choose to receive benefit distributions at his or her Termination of Service in
(i) a lump sum cash payment; (ii) substantially equal annual installments over a
period of five years; or (iii) substantially equal annual installments over a
period of 10 years. In each case, payments shall commence within 60 days of the
Participant’s Termination of Service (prior to April 1, 2008, within 90 days of
the Valuation Date immediately following the Participant’s Termination of
Service). Any Participant who fails to complete and return an election form will
be deemed to have irrevocably elected to receive a lump sum distribution, unless
the Participant had a prior election on file. All current Plan Participants may
complete an election form by December 31, 2008 to select the form of
distribution in effect beginning January 1, 2009 to comply with Section 409A of
the Code.


Notwithstanding the foregoing, a Participant whose benefit is frozen in the
Regions Financial Corporation Post 2006 Supplemental Executive Retirement Plan
as of January 1, 2014, and transferred to this Plan as described in Section 4.6,
shall not make a form of distribution election under this Plan for such
benefits. Rather, such transferred benefits shall be paid as follows:



Exhibit 10.48 - Page 9

--------------------------------------------------------------------------------



(i)    If the Participant elected a lump sum form of payment under the terms of
the Regions Financial Corporation Post 2006 Supplemental Executive Retirement
Plan, his or her Supplemental Executive Retirement Plan Account shall be paid in
the form of a lump sum in the same manner and at the same time such benefit
would have been paid under the Regions Financial Corporation Post 2006
Supplemental Executive Retirement Plan as in effect on the date of such
transfer.


(ii)    If the Participant did not elect a lump sum form of payment under the
terms of the Regions Financial Corporation Post 2006 Supplemental Executive
Retirement Plan, his or her Supplemental Executive Retirement Plan Account shall
be paid in the form of a “DC Annuity.” The DC Annuity shall be payable as an
annual annuity for a fixed period of years, equal to the Participant’s life
expectancy (or the Participant’s and his or her spouse’s joint life expectancy
if the Participant elected a joint and survivor annuity) as of the payment
commencement date provided under the terms of the Regions Financial Corporation
Post 2006 Supplemental Executive Retirement Plan (“DC Annuity Payment
Commencement Date”), rounded to the nearest whole number of years (the “Fixed
Period”). Life expectancy shall be determined using the “applicable mortality
table” under Code Section 417(e)(3) in effect for the Plan Year containing the
DC Annuity Payment Commencement Date.


(1)    The initial annual payment shall be made as of the DC Annuity Payment
Commencement Date and shall be (i) the Participant’s Supplemental Executive
Retirement Plan Account balance as of the DC Annuity Payment Commencement Date,
divided by (ii) the number of years in the Fixed Period.


(2)    The Participant’s subsequent annual payments shall be redetermined each
year using the procedure in subsection (1) above but using the remainder of the
Fixed Period (which, for the avoidance of doubt, shall be Fixed Period as of the
prior year reduced by one year); and the updated balance as of the anniversary
of the DC Annuity Payment Commencement Date which shall be the prior year’s
Supplemental Executive Retirement Plan Account balance incremented with
investment credits (which may be positive or negative) from the prior
determination date to the next annual determination date, and subtracting the
prior payment. In the event of the Participant’s death before the last payment
is made to the Participant, notwithstanding Section 6.2, the remaining annual
payments shall be made to the Participant’s surviving spouse in the same manner
such annual payments were made to the Participant.


(3)    Upon the expiration of the Fixed Period, no additional annual payments
shall be made. In the event of the Participant’s and his or her surviving
spouse’s deaths before the expiration of the Fixed Period, the remaining balance
in the Supplemental Executive Retirement Plan Account shall be paid in the form
of a lump sum to a beneficiary. The Plan Administrator shall provide the
Participant with an opportunity to designate a beneficiary for this purpose, and
to change the designated beneficiary if the Participant desires to do so. If no
beneficiary has been properly designated, the Participant’s estate shall be the
beneficiary.

Exhibit 10.48 - Page 10

--------------------------------------------------------------------------------



 
(b)    Notwithstanding the Participant’s distribution election, if the
Participant’s vested Account balance at the Participant’s Termination of Service
does not exceed the applicable dollar amount under Code Section 402(g)(1)(B)
($15,500 for 2008), the Participant’s benefits will be paid in a lump sum
payment within 60 days of the Participant’s Termination of Service (prior to
April 1, 2008, within 90 days of the Valuation Date immediately following the
Participant’s Termination of Service). This limit on lump sum payments shall
apply to the Legacy Regions Plan effective January 1, 2009. This provision shall
apply only if the payment results in the termination of and liquidation of the
entirety of the Participant’s interest under the Plan and all other arrangements
treated as a single plan under Treasury Regulation Section 1.409A-1(c)(2).
 
(c)    Notwithstanding the foregoing, if a Participant is a Specified Employee
at the time of his or her termination of employment, any payments which would
otherwise be made because of the Termination of Service during the first six
months following Termination of Service shall not be paid in that period.
Rather, any such payments shall be accumulated and paid to the recipient in a
lump sum on the first payroll of the seventh month following the Termination of
Service, with continued investment earnings/losses through the date of
distribution. All subsequent payments (if any) shall be paid in the manner
specified on the election form. Installment payments shall, for this purpose, be
considered a series of separate payments.
 
ARTICLE IV
BENEFITS
 
4.1 Salary Reduction Contributions.
 
(a)    Salary Reduction Agreement. Each Participant in this Plan may execute a
supplemental salary reduction agreement on a form prescribed by the Plan
Administrator (including electronic procedures for such agreements as may be
established by the Plan Administrator). On this form the Participant may elect
to reduce his or her Compensation for the Plan Year by a whole percentage that
does not exceed 80% (25% for years prior to 2007). The supplemental salary
reduction agreement shall be executed prior to the first day of the Plan Year
for which it is to be effective, or in the case of a Participant who first
becomes eligible to participate in the Plan during the Plan Year, the
supplemental salary reduction agreement shall be executed within 30 days of
initial eligibility under this Plan effective for Compensation earned subsequent
to the election. The supplemental salary reduction agreement for any Plan Year
shall be irrevocable for such Plan Year. Moreover, prior to January 1, 2008, an
election for a Plan Year shall remain in full force and effect for all
subsequent Plan Years unless modified or revoked by the Participant in writing
to the Plan Administrator before the first day of the Plan Year for which such
modification or revocation is to be effective. With regard to the Legacy Regions
Plan, and effective January 1, 2008 with respect to this Plan, a Participant
must make a new election each year (i.e., the prior year’s deferral election
will not be deemed to continue in subsequent years). Prior to January 1, 2008,
the provisions of the Legacy Regions Plan shall apply with regard to procedures
for deferral elections for the Legacy Regions Plan.



Exhibit 10.48 - Page 11

--------------------------------------------------------------------------------



Effective January 1, 2007, with regard to “performance-based Compensation” as
defined in the immediately following paragraph, a Participant may execute a
supplemental bonus reduction agreement on a form prescribed by the Plan
Administrator to elect to reduce his or her performance-based Compensation for
the Plan Year by a whole percentage that does not exceed 80%. Such supplemental
bonus reduction agreement must be executed on or before the date that is six
months before the end of the performance period, and the Participant must have
performed services continually from the later of (i) the beginning of the
performance period, or (ii) the date the performance criteria are established
through the date an election is made in accordance with this paragraph.


“Performance-based Compensation” is Compensation the amount of which, or the
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria (i.e., established in writing
by not later than 90 days after the commencement of the period of service to
which the criteria relates, provided that the outcome is substantially uncertain
at the time the criteria are established) relating to a performance period of at
least 12 consecutive months. Performance-based Compensation will not include any
amount or portion of any amount that will be paid either (i) regardless of
performance, or (ii) based upon a level of performance that is substantially
certain to be met at the time the criteria are established. The determination of
“performance-based Compensation” shall be made in accordance with Section 409A.
 
A Participant’s salary reduction agreement entered into for the 2008 Plan Year
under the Legacy Regions Plan, prior to the merger, shall remain in effect for
the full Plan Year as if made for the Plan.
 
(b)    Effectiveness of Salary Reduction Agreement. A Participant’s supplemental
salary reduction agreement shall take effect and amounts specified in the
supplemental salary reduction agreement shall begin to be credited to such
Participant’s Salary Reduction Contributions Account at such time as the
Participant has made the maximum elective deferrals (total of both pre-tax and
Roth 401(k) contributions) to the Regions 401(k) Plan allowed by Code Section
402(g) or by the provisions of the Regions 401(k) Plan.
 
(c)    Allocation. Prior to April 1, 2008, salary reduction contributions shall
be allocated to the Participant’s Salary Reduction Contributions Account as of
the last day of each calendar quarter within the Plan Year. Effective April 1,
2008, salary reduction contributions shall be allocated to the Participant’s
Salary Reduction Contributions Account as soon as practicable following the
payroll period from which the salary reduction contributions are withheld from
Compensation.


(d)    Special Rules for Eligible Special Pay. For 2010, the supplemental salary
reduction agreement shall not apply to Eligible Special Pay (as defined in the
Regions 401(k) Plan). For Plan Years commencing in or after 2011, the
Participant may (but shall not be required to) specify a different reduction
percentage to be applied to Eligible Special Pay; provided however that the
salary reduction attributable to Eligible Special Pay must come out of
compensation that would otherwise have been paid to the Participant in cash, and
is reduced to the extent such cash compensation is not available to be reduced.

Exhibit 10.48 - Page 12

--------------------------------------------------------------------------------



 
4.2 Employer Matching Contributions.
 
(a)    Eligibility. A Participant shall be credited with matching contributions
under this Plan for a Plan Year at such time as the Participant ceases to
receive a matching contribution under the Regions 401(k) Plan, regardless of
whether such Participant’s supplemental salary reduction agreement has become
effective as provided in Section 4.1 above. Effective January 1, 2007, a
Participant shall not be eligible to receive matching contributions under this
Plan until the first day of the month following completion of one Year of
Service as defined in the Regions 401(k) Plan.
 
(b)    Amount. The amount of matching contributions credited to a Participant’s
account under this Plan shall be equal to 100% (or such larger percentage as is
determined by the Board of Directors with respect to the Regions 401(k) Plan) of
the sum of (i) and (ii) below:
 
(i)    the Participant’s unmatched (determined on a per payroll basis) elective
deferrals (whether pre-tax or Roth 401(k) up to a total of 4% (6% before January
1, 2012)) made to the Regions 401(k) Plan; and
 
(ii)    salary reduction contributions credited to the Participant’s account
under this Plan pursuant to the Participant’s supplemental salary reduction
agreement.


Provided, however, that (A) no matching contributions shall be made on salary
reduction contributions or deferrals under (i) or (ii) above to the extent that
such salary reduction contributions or deferrals determined on an annual basis
(but determined on a per payroll basis prior to January 1, 2007) exceed 4% (6%
before January 1, 2012) of the Participant’s Compensation; and (B) nothing in
this Section 4.2 shall entitle a Participant to be credited with a matching
contribution under this Plan for any salary reduction contribution or deferral
made to the Regions 401(k) Plan prior to the time such Participant has received
the maximum matching contributions to the Regions 401(k) Plan allowed under the
terms of the Regions 401(k) Plan.


Effective January 1, 2007, matching contributions shall be calculated on an
annual basis. In calculating matching contributions for a Plan Year, salary
reduction contributions or deferrals made prior to the first day of the month
after a Participant’s completion of one Year of Service (as defined in the
Regions 401(k) Plan) shall not be matched.
 
(c)    Legacy Regions Plan. Matching contributions with regard to the Legacy
Regions Plan prior to April 1, 2008 were made in accordance with such plan.
 
(d)    Allocations. Prior to April 1, 2008 with regard to the Plan, matching
contributions shall be allocated to the Participant’s Matching Contributions
Account as of the last day of each calendar quarter within the Plan Year. With
regard to the Legacy Regions Plan prior to April 1, 2008 and to the Plan
effective April 1, 2008, matching contributions are credited as soon as
practicable following the payroll period from which the deferral was made.
 

Exhibit 10.48 - Page 13

--------------------------------------------------------------------------------



(e)    Legacy Regions Plan Vesting. Amounts credited to a Participant’s Legacy
Regions Account attributable to pay periods ending prior to January 1, 2005, and
earnings thereon, shall be separately accounted for and shall be vested upon
three years of vesting service determined in accordance with the Regions 401(k)
Plan (prior to April 1, 2008, the Legacy Regions Financial Corporation 401(k)
Plan). Forfeited matching contributions will be the property of the Company and
will remain in the general assets of the Company. Matching contributions
attributable to pay periods ending on or after January 1, 2005, and earnings
thereon, shall be fully vested at all times.


(f)     Temporary Suspension of Employer Matching Contributions. Notwithstanding
subsections (a) and (b) above, no matching contributions shall be credited with
respect to pre-tax elective deferrals or salary reduction contributions made to
the Regions 401(k) Plan for pay periods that begin after March 31, 2009 and
prior to January 1, 2010.
 
4.3     Employer Contributions. For Plan Years beginning on and after January 1,
2008, the Employer will make an annual employer contribution in accordance with
the following.
 
(a)    Eligibility. A Participant who was eligible to receive matching
contributions for the prior Plan Year, and who is employed by the Company on the
first business day of the year of the employer contribution, shall be eligible
to receive employer contributions in accordance with this Section.
 
(b)    Amount. The amount of the employer contribution credited to a
Participant’s account under this Plan shall be in an amount that is equal to the
sum of (iii) below plus the excess, if any, of (i) over (ii) below:


(i) The amount of matching contributions (up to 4% of Compensation (6% before
January 1, 2012)) the Participant would have received under this Plan for the
prior Plan Year if the Participant’s supplemental salary reduction agreement had
been applied to all Compensation for the prior Plan Year earned subsequent to
the election and earned on and after the date the supplemental salary reduction
agreement became effective.


(ii) The amount of matching contributions the Participant actually received for
the prior Plan Year.


(iii) The excess, if any, of (A) the “Additional Employer Contribution” the
Participant would have received in the prior year in the Regions 401(k) Plan
absent the limitation on compensation in Section 401(a)(17) of the Code, over
(B) the actual amount credited to the Participant as an Additional Employer
Contribution for such year.
 
(c)    Allocations. Employer contributions shall be allocated to each
Participant’s Employer Contribution Account as soon as administratively
feasible, but in no event later than February 28 (or the next following business
day) of the Plan Year.
 
(d)    Notwithstanding the foregoing provisions of this Section, no employer
contributions will be made in 2008 with regard to Participants in the Legacy
Regions Plan.



Exhibit 10.48 - Page 14

--------------------------------------------------------------------------------



(e)     Temporary Suspension of Employer Contributions. Notwithstanding
subsections (a) and (b) above, no employer contributions shall be made or
credited after March 31, 2009 and prior to January 1, 2010.


(f)     Special Rules for Eligible Special Pay. For 2011, the Employer
Contribution (made with respect to Compensation and supplemental salary
reduction agreements for 2010) shall include in its computation Eligible Special
Pay (as defined in the Regions 401(k) Plan). For 2011 and later years, if the
Participant elected a salary reduction of 6% or more (whether or not such
reduction applied to Eligible Special Pay), the Employer Contribution shall be
determined as if the supplemental salary reduction agreement applied to Eligible
Special Pay.


(g)    In addition to the amounts described above, a Participant may be credited
with additional employer contributions as indicated in records maintained in the
permanent records of the Sponsor’s Human Resources Division.
 
4.4     Forfeitability of Benefits. Except as otherwise specifically provided
for herein, Participants shall have a 100% vested and nonforfeitable right to
the balance of their Account under this Plan at all times.
 
4.5     Special Provisions Regarding Legacy Regions Plan DC Restoration Plan
Account. Effective April 1, 2008, the Plan Administrator shall establish and
maintain a separate account under the Legacy Regions Plan Account to hold
amounts previously credited to the Participant’s DC Restoration Plan Account
under the Legacy Regions Plan for amounts previously transferred from the
Regions Financial Corporation Nonqualified Defined Contribution Restoration Plan
(the “DC Restoration Plan”). Such accounts may be funded by a Company
contribution in the amount credited to the bookkeeping accounts established and
maintained under the DC Restoration Plan. If an account is funded, it may be
held in a rabbi trust established and maintained by the Company for the purpose
of setting aside Company assets to pay benefits under top-hat plans such as this
Plan. Any such account may be designated a “Legacy Regions Plan DC Restoration
Plan Account.” A Legacy Regions Plan DC Restoration Plan Account shall represent
the final value of the DC Restoration Plan bookkeeping accounts, calculated as
of May 13, 2002, including earnings thereon. Following establishment of a Legacy
Regions Plan DC Restoration Plan Account, earnings on such account shall be
determined in the same manner described herein with respect to a Participant’s
Salary Reduction Contributions Account. A Participant’s Legacy Regions Plan DC
Restoration Plan Account is an employer contribution account and shall be
treated for all purposes not otherwise specified in this Section in the same
manner as a Participant’s matching contributions account under the Legacy
Regions Plan. Without otherwise limiting the meaning of the preceding sentence,
this shall mean that (i) the Beneficiary of any amounts in a Participant’s
Legacy Regions Plan DC Restoration Plan Account shall be the Beneficiary of the
Participant as defined under the Plan; and (ii) in the event of death,
disability, retirement or termination of the Participant’s employment with the
Company for any reason, the vested portion of a Participant’s Legacy Regions
Plan DC Restoration Plan Account established and maintained pursuant to this
Section shall be distributed in accordance of the terms of this Plan.



Exhibit 10.48 - Page 15

--------------------------------------------------------------------------------



4.6     Special Provisions Regarding Transferred Frozen Benefits from the
Regions Financial Corporation Post 2006 Supplemental Executive Retirement Plan.
Effective January 1, 2014, or as soon as administratively feasible thereafter,
the Plan Administrator shall establish and maintain the Supplemental Executive
Retirement Plan Account to hold amounts transferred from the Regions Financial
Corporation Post 2006 Supplemental Executive Retirement Plan. Such accounts may
be funded by a Company contribution in the amount credited to the bookkeeping
accounts established and maintained under the Regions Financial Corporation Post
2006 Supplemental Executive Retirement Plan. If an account is funded, it may be
held in a rabbi trust established and maintained by the Company for the purpose
of setting aside Company assets to pay benefits under top-hat plans such as this
Plan. Following establishment of a Supplemental Executive Retirement Plan
Account, earnings on such account shall be credited in the manner described in
Section 5.2.


ARTICLE V
ACCOUNTS; UNSECURED BENEFITS; FINANCING
 
5.1     Participant Accounts. Each contribution credited to a Participant under
Article IV shall be allocated to an individual bookkeeping Account maintained on
behalf of that Participant by the Plan Administrator. Each Participant’s Account
shall be adjusted for earnings in the manner described in Section 5.2.
 
5.2 Valuation of Participant Accounts.
 
(a)    Prior to April 1, 2008 with regard to the Plan, as of each Valuation
Date, each Participant’s Account shall be adjusted to reflect earnings as
follows: An average of the Participant’s Account (the “Average Account Balance”)
shall be obtained by dividing (a) the sum of (i) the Participant’s Account as of
the immediately preceding Valuation Date, and (ii) the Participant’s Account as
of the immediately preceding Valuation Date plus all contributions since the
immediately preceding Valuation Date, by (b) two. The Participant’s Average
Account Balance shall be multiplied by the Applicable Interest Rate, and this
product shall be added to or subtracted from the Participant’s Account. The.
“Applicable Interest Rate” for a Participant shall be the Participant’s personal
rate of return in the AmSouth Thrift Plan for the quarter as reflected on his or
her AmSouth Thrift Plan statement for the quarter. If the Participant does not
have a balance in the AmSouth Thrift Plan as of the Valuation Date, the
Participant’s Account shall be adjusted to reflect earnings by multiplying the
Participant’s Average Account Balance by the average rate of return for the
“Stable Principal Fund” in the AmSouth Thrift Plan for the period.
 
(b)    Prior to April 1, 2008, the Legacy Regions Plan and on and after April 1,
2008, the Plan, shall credit earnings on Accounts according to the direction of
the Administrator. The Administrator may follow, in its discretion, investment
requests of the Participant, although the Administrator is under no requirement
to do so. Investment requests by a Participant must be made in a manner
acceptable to the Administrator. Matching contributions credited to an Account
shall be credited with earnings according to the earnings and losses experienced
by the Company’s common stock. For this purpose, the experience of a unitized
employer stock fund may be utilized to calculate earnings. Amounts contributed
to a Trust may be actually invested in an employer stock fund or another fund
requested by the Participant for the purpose of generating earnings to satisfy
this

Exhibit 10.48 - Page 16

--------------------------------------------------------------------------------



Section. The investment choices under the Plan may be similar to the investment
choices available to participants in the Regions 401(k) Plan. The Participant
may request a particular investment of the portion of the amounts credited to
the Participant’s Account as matching contributions into any available
investment fund under the Plan.


5.3     Unsecured Benefits; Financing. The benefits under this Plan shall be
paid out of the general assets of the Company (including assets held in the
Trust as described in this Section). The Company may establish a rabbi Trust to
provide benefits under the Plan. Effective April 1, 2008, in the event of a
Change in Control (as defined in Section 2.5), which is not a Merger of Equals
as defined below, a rabbi Trust shall be established. In the event a rabbi Trust
is established, the Company shall select an entity to serve as Trustee for the
Trust. No Participant or Beneficiary shall have any interest in any specific
asset of any Employer. To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of any
unsecured general creditor of any Employer. Nothing contained in this Plan, and
no action taken pursuant to the provisions of this Plan, shall create a
fiduciary relationship between an Employer and any Participant or Beneficiary or
a right of continued employment for any Participant.
 
Notwithstanding the above, no rabbi trust shall be established or funded if such
establishment or funding would result in any property of such trust being
treated as property transferred in connection with the performance of services
under Section 409A(b)(3).


For purposes of this Section, a “Merger of Equals” means any Change in Control
transaction approved by the Company’s Incumbent Board and specifically
designated by the Incumbent Board as a merger of equals.


ARTICLE VI
DISTRIBUTIONS
 
6.1 Termination of Service.
 
(a)    Upon a Participant’s Termination of Service, the Participant shall be
entitled to the vested balance of his or her Account. This balance shall be paid
to the Participant pursuant to the Participant’s election of distribution form
(in accordance with Section 3.2) except as specifically provided otherwise
herein.
 
(b)    Special temporary provision for Legacy Regions Plan Account. Upon a
Participant’s Termination of Service, the Participant’s Legacy Regions Plan
Account shall be distributed as follows. If the amount of the Legacy Regions
Plan Account is less than $50,000, the entire amount shall be distributed to the
Participant in a single lump sum within 60 days of Termination of Service. If
the amount of the Legacy Regions Plan Account is equal to or greater than
$50,000, it shall be distributed in ten annual installments, with the first
installment paid within 60 days of Termination of Service, and the remaining
installments paid on January 31 of each successive year. Notwithstanding the
above, if the Participant is a Specified Employee at the time of his Termination
of Service, the first annual installment (and if applicable, the second annual
installment) or the lump sum, as applicable, shall be paid on the first payroll
of the seventh month following Termination

Exhibit 10.48 - Page 17

--------------------------------------------------------------------------------



of Service, with successive payments made on January 31 of each successive year.
Effective January 1, 2009, payments of the Legacy Regions Plan Account shall be
made in accordance with subsection (a) above rather than in accordance with this
subsection.
 
(c)    Special temporary provision for MIP Deferred Compensation Account.
Notwithstanding the above, amounts attributable to the Regions Financial
Corporation Optional Deferred Compensation Plan for Management Incentive Plan
Participants (the “MIP Plan”) shall be distributed in accordance with the
Participants’ elections under the MIP Plan. Effective January 1, 2009, payments
of the MIP Deferred Compensation Account shall be made in accordance with
subsection (a) above rather than in accordance with this subsection.


(d)    Special Provisions Regarding Transferred Frozen Benefits from the Regions
Financial Corporation Post 2006 Supplemental Executive Retirement Plan.
Notwithstanding the above, amounts attributable to the Supplemental Executive
Retirement Plan Account shall be distributed at the time provided under the
terms of the Regions Financial Corporation Post 2006 Supplemental Executive
Retirement Plan as in effect on the date of the transfer of such amounts to this
Plan.
 
6.2     Death of the Participant. If the Participant dies before the
distribution of his or her Account is completed, the balance in the Account
shall be distributed to the Participant’s Beneficiary in a lump sum cash payment
or in 5 or 10 year annual installments based on the form of distribution elected
by the Participant, beginning within 60 days of the Participant’s death (prior
to April 1, 2008, within 90 days of the Valuation Date immediately following the
Participant’s death). Notwithstanding any election by the Participant, if the
Participant’s balance at the time of his or her death does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B) ($15,500 for 2008), the
Participant’s benefit shall be paid to his or her Beneficiary in a lump sum cash
payment within 60 days of the Participant’s death (prior to April 1, 2008,
within 90 days of the Valuation Date immediately following the Participant’s
death).
 
6.3    No In-Service Withdrawals. A Participant may not receive a distribution
from his or her Account before incurring a Termination of Service.


ARTICLE VII
ADMINISTRATION
 
7.1    Administration. The Plan shall be administered by the Plan Administrator.
The Plan Administrator shall have all powers necessary or appropriate to carry
out the provisions of the Plan. It may, from time to time, establish rules for
the administration of the Plan and the transaction of the Plan’s business. The
Plan Administrator shall have absolute and complete discretionary authority to
interpret and administer the Plan and shall have the exclusive right to make any
finding of fact necessary or appropriate for any purpose under the Plan
including, but not limited to, the determination of eligibility for and amount
of any benefit. The Plan Administrator shall have the exclusive right to
interpret the terms and provisions of the Plan and to determine any and all
questions arising under the Plan or in connection with its administration,
including, without limitation, the right to remedy or resolve possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision, all in its sole and absolute discretion. To the extent permitted by
law, all findings

Exhibit 10.48 - Page 18

--------------------------------------------------------------------------------



of fact, determinations, interpretations, and decisions of the Plan
Administrator shall be conclusive and binding upon all persons having or
claiming to have any interest or right under the Plan. The Plan Administrator
may, in its sole and absolute discretion, delegate any of its powers and duties
under this Plan to one or more individuals or committees. In such a case, every
reference in the Plan to the Plan Administrator shall be deemed to include such
matters within their jurisdiction. The Plan Administrator shall have the right
to consult with attorneys and other advisors regarding its duties under this
Plan, and such attorney and advisors may be employed by the Company.
 
7.2 Claims Procedure.


(a)    All claims for benefits hereunder, including an application for a
distribution, shall be in writing, signed by the claimant, and shall be mailed
or delivered to the Plan Administrator or such individuals as the Plan
Administrator has delegated the responsibility of receiving and deciding claims
(hereinafter referred to as the “Claims Administrator”). The Claims
Administrator shall make an initial decision on all claims for benefits within
90 days of receipt by the Claims Administrator (or if special circumstances
require an extension of time and written notice thereof is given to the claimant
within such 90-day period, then within 180 days of receipt), and except as
provided for below with respect to appeals, such initial decision shall be
binding. If a claim is wholly or partially denied, a notice of such decision
shall be furnished to the claimant within the periods specified above and shall
set forth: (A) the specific reason or reasons for denial; (B) a reference to
pertinent Plan provisions upon which the denial is based; (C) description of
information needed to perfect the claim and why such information is needed; and
(D) an explanation of the claims review procedure herein.


(b)    Appeal. If a claimant who has been denied a claim by the Claims
Administrator files, within 60 days after his receipt of such denial, a written
request for review, signed by the claimant and setting forth the alleged reasons
why his claim was improperly denied, the Claims Administrator shall fully and
fairly review such decision and advise the claimant in writing of its decision
and the reasons therefor within 60 days after the Claims Administrator receives
such request for review. In connection with such review, the claimant shall have
the right to have representation, review pertinent plan documents and submit
issues and comments in writing. In the event of special circumstances, the time
for response may be delayed for an additional period of up to 60 days, but
written notice thereof must be given to the claimant within the initial 60-day
period. In the review process described above, the claimant shall produce all
evidence, documents, information and arguments in favor of his position. The
Claims Administrator shall not be required to consider any evidence, documents,
information or arguments in favor of the claimant’s position in its review,
other than those that have been brought forth by the claimant in the initial
claim and the review process. No claimant may file a lawsuit or bring any other
legal action against the Plan, the Company, or any fiduciary with respect to any
claim until completing the review process.
 
(c)    Review of Interpretations. If a Participant or other party believes
himself or his Beneficiary to be adversely affected by an interpretation or
construction of any provision of the Plan made by the Plan Administrator, other
than the denial of a benefit claim, such Participant or other party may submit a
written request for full and fair review of such interpretation or construction
to the Claims Administrator. The Claims Administrator, or if appropriate, the
Plan Administrator,

Exhibit 10.48 - Page 19

--------------------------------------------------------------------------------



shall within a reasonable time fully and fairly review such interpretation and
construction and reach a decision thereon, following the procedures set forth
above. All rules governing the claims review process shall apply to a request
for review of an interpretation under this paragraph.
 
7.3     Tax Withholding. The Employer may withhold from any payment under this
Plan any federal, state, or local taxes required by law to be withheld with
respect to the payment and any sum the Employer may reasonably estimate as
necessary to cover any taxes for which it may be liable and that may be assessed
with regard to the payment.
 
7.4     Expenses. All expenses incurred in the administration of the Plan shall
be paid by the Company. In determining investment returns from investment of
funds that constitute employer general assets, expenses related to such
investments may be deducted in determining such returns.


ARTICLE VIII
ADOPTION BY AFFILIATES, AMENDMENT AND TERMINATION


8.1     Adoption of the Plan by Affiliate. All Affiliates of the Company (but
specifically excluding Morgan Keegan) are deemed to have adopted this Plan as of
the later of (i) the effective date of this Plan, or (ii) the date of such
Affiliate’s affiliation with the Company.
 
8.2     Amendment and Termination. This Plan may at any time or from time to
time be amended or terminated. No amendment, modification or termination shall
adversely affect the Participant’s rights under this Plan to receive benefits
already credited to his or her Account, except to the extent necessary to comply
with any applicable law, and further provided that the Plan may be amended to
change the time and form of payment of such benefits, or the investments
available with respect to crediting of investment earnings or interest, as
necessary for compliance with Section 409A or for other administrative reasons.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
9.1     Nonalienation. No benefit payable under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge. Any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge shall be void. Benefits shall not be in any
manner subject to the debts, contracts, liabilities, engagements, or torts of,
or claims against, any Participant or Beneficiary, including claims of
creditors, and any other like or unlike claims. The preceding shall not apply to
the creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a Qualified Domestic Relations Order.
 
9.2     Distribution For Minors and Incompetents. In making any distribution to
or for the benefit of any minor or incompetent person, the Plan Administrator,
in its sole and absolute discretion, may, but need not, direct such distribution
to a legal or natural guardian or other relative of such minor or court
appointed committee of such incompetent, or to any adult with whom such minor or
incompetent temporarily or permanently resides, and any such guardian,
committee, relative or other person shall have full authority and discretion to
expend such distribution for the use and

Exhibit 10.48 - Page 20

--------------------------------------------------------------------------------



benefit of such minor or incompetent. The receipt by such guardian, committee,
relative or other person shall be a complete discharge to the Company without
any responsibility on its part or on the part of the Plan Administrator to see
to the application thereof.
 
9.3    Severability. If any provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect its remaining parts. The
Plan shall be construed and enforced as if it did not contain the illegal or
invalid provision.
 
9.4     Applicable Law. Except to the extent preempted by applicable federal
law, this Plan shall be governed by and construed in accordance with the laws of
the state of Alabama. The Plan is intended to comply with Section 409A and any
ambiguity hereunder shall be interpreted in such a way as to comply, to the
extent necessary, with Section 409A or to qualify for an exemption from Section
409A.

Exhibit 10.48 - Page 21

--------------------------------------------------------------------------------





APPENDIX A
PRIOR ELIGIBILITY RULES FOR THE PLAN
(AMSOUTH PLAN)


(a)    Any Employee who was eligible to participate in the AmSouth
Bancorporation Thrift Plan and whose annual base salary, including amounts not
currently includible in gross income under Code Sections 125, 401(k) or
402(a)(8), but excluding special pay, bonuses, commissions or other incentive
pay, reimbursement for expenses, special supplements for automobile or club
dues, and the Prior Profit Sharing Plan Bonus (“Base Salary”) as of January 1,
1995 was equal to or greater than $150,000, became a Participant in this Plan as
of January 1, 1995.


(b)    Prior to July 1, 2004, any other Employee who was eligible to participate
in the AmSouth Bancorporation Thrift Plan and whose annual base salary including
amounts not currently includible in gross income under Code Sections 125, 401(k)
or 402(a)(8), but excluding special pay, bonuses, commissions or other incentive
pay, reimbursement for expenses, special supplements for automobile or club
dues, and the Prior Profit Sharing Plan Bonus (“Base Salary”) was equal to or
greater than $150,000 as of January 1 became a Participant in this Plan as of
that January 1. Prior to July 1, 2004, any employee hired during the year whose
Base Salary was equal to or greater than $150,000 on the date of hire became a
Participant immediately. After January 1, 2004 and prior to July 1, 2004, any
Employee who was employed prior to January 1, 2004 whose salary was equal to or
greater than $150,000 but less than $175,000 and who was not a Participant in
the Plan on January 1, 2004 became a Participant on January 1, 2005.
Notwithstanding the foregoing, any person who became an Employee on or after
July 1, 2004, and any person who was an Employee prior to July 1, 2004 who was
eligible to participate in the AmSouth Bancorporation Thrift Plan as of July 1,
2004 and whose Base Salary (as defined above in this paragraph) was not equal to
or greater than $150,000 as of July 1, 2004 became a Participant in this Plan as
of the January 1 following the date that his or her Base Salary equaled or
exceeded $175,000. Effective July 1, 2004, any employee hired during the year
whose Base Salary was equal to or greater than $175,000 on the date of hire
became a Participant immediately. Any Employee who was not a Participant on
January 1, 2006 and any Employee hired on or after January 1, 2006 became
eligible to participate hereunder as of the first day of the month coinciding
with or next following the later of the Employee’s completion of one Year of
Service and the date the Employee’s Base Salary equals or exceeds $175,000.



Exhibit 10.48 - Page 22